Title: To James Madison from Dolley Madison, 15 November 1805
From: Madison, Dolley
To: Madison, James


          
            Phila. 15th. November 1805
          
          I was so unwell yesterday, my dearest husband, that I omitted writing. Dr. Physic has been ill for two days and so surrounded by young students, who attend his lectures that I have not ventured to send for his bill. I will do it however. I was persuaded to take a social dinner yesterday with Mrs. Dallas and on my return found your short letter of the 13th.
          17th. I am much better this morning, my dear husband, and should take a short ride but for unfavorable weather, tomorrow I propose to call on as many as I can, as one preperation for my journey to you—that is the object to which my wishes all tend. I have yet seen little of the city—the Museum &c I hope to peep into Monday morning.
          Mr. Cutts and Anna arrived last Evening, my beloved, and so pleased and agitated was I that I could not sleep. We leave Monday, if I am quite strong enough—but I must wait a little for your commands.
          I have received visits and invitations from the Lewis’s, and am to dine with them on Thursday and at the Governor’s on Wednesday—tomorrow at Dr. Bache’s, all my engagements are made conditionally and with the approbation of the Doctor. Mrs. Wingate will have called to tell you about us.
          
            Your own D.
          
        